UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7787



CLAYBURNE SCOTT WILLIAMSON,

                                                 Plaintiff - Appellant,

             versus


RONALD   J.   ANGELONE,  Director,   Virginia
Department of Corrections; C. D. LARSEN,
Warden, Lunenburg Correctional Center,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-01-561)


Submitted:    January 30, 2003               Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clayburne Scott Williamson, Appellant Pro Se. Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Clayburne Scott Williamson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm on the reasoning of the district court.           See Williamson v.

Angelone, No. CA-01-561 (E.D. Va. Nov. 6, 2002).          We dispense with

oral    argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  AFFIRMED




                                     2